 



EXHIBIT 10.1
GENESCO INC.
AMENDED AND RESTATED
EVA INCENTIVE COMPENSATION PLAN
1. Purpose.
The purposes of the Genesco Inc. EVA Incentive Compensation Plan (“the Plan”)
are to motivate and reward excellence and teamwork in achieving maximum
improvement in shareholder value; to provide attractive and competitive total
cash compensation opportunities for exceptional corporate and business unit
performance; to reinforce the communication and achievement of the mission,
objectives and goals of the Company; to motivate managers to think strategically
(long term) as well as tactically (short term); and to enhance the Company’s
ability to attract, retain and motivate the highest caliber management team. The
purposes of the Plan shall be carried out by payment to eligible participants of
annual incentive cash awards, subject to the terms and conditions of the Plan
and the discretion of the Compensation Committee of the board of directors of
the Company.
2. Authorization.
On February 24, 2004, the Compensation Committee approved the Plan. On April 26,
2005, and February 20, 2007, the Committee amended the Plan.
3. Selection of Participants.
Participants shall be selected annually by the Chief Executive Officer from
among full-time employees of the Company who serve in operational,
administrative, professional or technical capacities. The participation and
target bonus amounts of Company officers and the Management Committee shall be
approved by the Compensation Committee with the advice of the Chief Executive
Officer. The Chief Executive Officer shall not be eligible to participate in the
Plan.
The Chief Executive Officer shall annually assign participants to a Business
Unit. For participants whose Business Unit consists of more than one profit
center, the Chief Executive Officer shall determine in advance the relative
weight to be given to the performance of each profit center in the calculation
of awards. If a participant is transferred to a different business unit during
the Plan Year he or she shall be eligible to receive a bonus for each of the
Business Units to which the participant was assigned during the Plan Year,
prorated for the amount of time worked in each assignment, unless the Chief
Executive Officer determines that a different proration is warranted in the
circumstances.
In the event of another significant change in the responsibilities and duties of
a participant during a Plan Year, the Chief Executive Officer shall have the
authority, in his sole discretion, to terminate the participant’s participation
in the Plan, if such change results in diminished responsibilities, or to

 



--------------------------------------------------------------------------------



 



make such changes as he deems appropriate in (i) the target award the
participant is eligible to earn, (ii) the participant’s applicable goal(s) and
(iii) the period during which the participant’s applicable award applies.
4. Participants Added During Plan Year.
A person selected for participation in the Plan after the beginning of a Plan
Year will be eligible to earn a prorated portion of the award the participant
might have otherwise earned for a full year’s service under the Plan during that
Plan Year, provided the participant is actively employed as a participant under
the Plan for at least 120 days during the Plan Year. The amount of the award, if
any, earned by such participant for such Plan Year shall be based on the number
of full months of the Plan Year during which the employee participated in the
Plan.
5. Disqualification for Unsatisfactory Performance.
Any participant whose performance is found to be unsatisfactory or who shall
have violated in any material respect the Company’s Policy on Legal Compliance
and Ethical Business Practices shall not be eligible to receive an award under
the Plan in the current Plan Year. The participant shall be eligible to be
considered by the Chief Executive Officer for reinstatement to the Plan in
subsequent Plan Years. Any determination of unsatisfactory performance or of
violation of the Company’s Policy on Legal Compliance and Ethical Business
Practices shall be made by the Chief Executive Officer. Participants who are
found ineligible for participation in a Plan Year due to unsatisfactory
performance will be so notified in writing prior to October 31 of the Plan Year.
6. Termination of Employment.
A participant whose employment is terminated voluntarily or involuntarily,
except by reason of death, medical disability or voluntary retirement, prior to
the end of a Plan Year shall not be eligible to receive an award under the Plan.
A participant who voluntarily retires, is on medical leave of absence or the
estate of a participant who dies during the Plan Year will be eligible to
receive the sum of a prorated portion of the award (positive or negative) the
participant would have otherwise received for a full year’s service under the
Plan, provided the participant is actively employed as a participant under the
Plan for at least 120 days during the Plan Year, and the participant’s bonus
bank (positive or negative). The amount of any award payable to such disabled or
retired participant or the estate of such deceased participant shall be based on
the number of full months of the Plan Year during which the disabled, retired or
deceased employee was classified in the Company’s payroll system as an active
employee. A participant who has received or is receiving severance pay at the
end of the Plan Year shall be considered a terminated employee and shall not be
eligible to receive an award under the Plan.
7. Economic Value Added (“EVA”) Calculation
EVA for a Business Unit or the entire Company, as applicable, shall be the
result of a Business Unit’s or the Company’s net operating profit after taxes
less a charge for capital employed by

 



--------------------------------------------------------------------------------



 



that Business Unit or the Company. The Company will track the change in EVA by
Business Unit over each Plan Year for the purpose of determining bonus as
further described below.
8. Amount of Awards.
Participants are eligible to earn cash awards based on (i) change in EVA for a
Business Unit and (ii) achievement of individual Performance Plan Goals to be
approved by the Chief Executive Officer prior to March 31 of each Plan Year.
Prior to the beginning of each Plan Year, the Chief Executive Officer will
establish for each Business Unit and for the Company as a whole target levels of
expected changes in EVA for each Business Unit and for the Company for such Plan
Year and a range of multiples to be applied to the participant’s target bonus
based on actual performance for the Plan Year. The multiple related to Business
Unit performance is referred to as the “Business Unit Multiple.” If a
participant’s Business Unit is comprised of more than one profit center, the
Chief Executive Officer shall determine the relative weight to be assigned to
each profit center’s Business Unit Multiple. The Business Unit Multiple for such
participant shall be the weighted average of the Business Unit Multiples for
each profit center comprising the participant’s Business Unit. The multiple
related to the performance of the Company as a whole is referred to as the
“Corporate Multiple.” The Corporate Multiple and Business Unit Multiples may be
positive or negative and may consist of whole numbers or fractions. Not later
than March 31 the Plan Year, the participant and the participant’s supervisor
shall agree on a set of strategic performance objectives for the participant for
the Plan Year (the “Performance Plan Goals”).
The “Declared Bonus” shall be determined as follows:
For participants who are Business Unit Presidents, the Declared Bonus shall
equal the sum of (A) the Business Unit Multiple times one-half the participant’s
target bonus plus (B) the Corporate Multiple times one-quarter of the
participant’s target bonus plus (C) the percentage of the participant’s
achievement of his or her Performance Plan Goals determined by the participant’s
supervisor (the “Performance Plan Percentage”) times one-quarter of the
participant’s target bonus times the Business Unit Multiple; provided, however
that if the Business Unit Multiple is a negative number, the Performance Plan
Percentage shall be 100%.
For other Business Unit participants, the Declared Bonus shall equal the sum of
(A) the Business Unit Multiple times 75% of the participant’s target bonus plus
(B) the Business Unit Multiple times 25% of the participant’s target bonus times
the Performance Plan Percentage; provided, however that if the Business Unit
Multiple is a negative number, the Performance Plan Percentage shall be 100%.
For the Corporate Staff participants, the Declared Bonus shall equal the sum of
(A) the Corporate Multiple times 75% of the participant’s target bonus plus
(B) the Corporate Multiple times 25% of the participant’s target bonus times the
Performance Plan Percentage; provided that, if the Corporate Multiple is a
negative number, the Performance Plan Percentage shall be 100%.
A participant’s bonus payout at the end of the Plan Year shall be equal to the
sum of: (i) the Declared Bonus, up to three times the participant’s target bonus
for the Plan Year plus (ii) one-third

 



--------------------------------------------------------------------------------



 



of the participant’s Declared Bonus in excess of three times the target bonus,
provided, however, that in years in which a positive Declared Bonus is earned
but a negative bank balance exists to be repaid, 50% of the Declared Bonus in
excess of two times the target bonus will be credited to the negative bank.
A “Bonus Bank” shall be established for each participant each year and shall
consist of: (i) the participant’s positive Declared Bonus not distributed
because of payout limitations or (ii) the participant’s negative Declared Bonus,
as applicable. The positive Bonus Bank established for each Plan Year shall be
paid out in three equal annual installments beginning the year following the
Current Plan year except that positive bank balances that exist from prior years
will be fully netted against a negative award in the year the negative award is
realized. The negative Bonus Bank established for any Plan Year shall be
eliminated to the extent not repaid pursuant to the preceding paragraph at the
end of three years following the Plan Year with respect to which it arose.
Any positive balance in the Bonus Bank shall be payable without interest
promptly upon the Company’s termination of the participant’s employment without
“Cause,” or upon the participant’s death or retirement. “Cause” for termination
for purposes of this Plan means any act of dishonesty involving the Company, any
violation of the Policy on Legal Compliance and Ethical Business Practices as
then in effect, any breach of fiduciary duty owed to the Company, persistent or
flagrant failure to follow the lawful directives of the board of directors or of
the executive to whom the participant reports or conviction of a felony.
Nothing in this Plan (including but not limited to the foregoing definition of
Cause) shall in any manner alter the participant’s status as an employee at will
or limit the Company’s right or ability to terminate the participant’s
employment for any reason or for no reason at all. Upon termination for Cause or
voluntary termination at the participant’s instance, any unpaid portion of the
“Bonus Bank” will be forfeited by the participant.
9. Payment of Awards.
Any awards payable under the Plan (including awards with respect to participants
who die, are placed on medical leave of absence or voluntarily retire during the
Plan Year), other than the amount, if any, to be credited to the Bonus Bank,
will be made in cash, net of applicable withholding taxes, as soon as reasonably
practicable after the end of the Plan Year, but in no event prior to the date on
which the Company’s audited financial statements for the Plan Year are reviewed
by the audit committee of the Company’s board of directors. The positive Bonus
Bank balance will be paid in cash, net of applicable withholding taxes, as soon
as reasonably practicable after the date on which it becomes payable.
10. Plan Administration.
The Chief Executive Officer shall have final authority to interpret the
provisions of the Plan. Interpretations by the Chief Executive Officer which are
not patently inconsistent with the express provisions of the Plan shall be
conclusive and binding on all participants and their designated beneficiaries.
It is the responsibility of the Vice President Human Resources & Administration
(i) to

 



--------------------------------------------------------------------------------



 



cause each person selected to participate in the Plan to be furnished with a
copy of the Plan and to be notified in writing of such selection, the applicable
goals and the range of the awards for which the participant is eligible; (ii) to
cause the awards to be calculated in accordance with the Plan; and (iii) except
to the extent reserved to the Chief Executive Officer or the Compensation
Committee hereunder, to administer the Plan consistent with its express
provisions.
11. Non-assignability.
A participant may not at any time encumber, transfer, pledge or otherwise
dispose of or alienate any present or future right or expectancy that the
participant may have at any time to receive any payment under the Plan. Any
present or future right or expectancy to any such payment is non-assignable and
shall not be subject to execution, attachment or similar process.
12. Miscellaneous.
Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any participant’s employment or to change any participant’s
duties and responsibilities, nor confer upon any participant the right to be
selected to participate in any incentive compensation plans for future years.
Neither the Chief Executive Officer, the Vice President Human Resources &
Administration, nor the Compensation Committee shall have any liability for any
action taken or determination made under the Plan in good faith.
13. Binding on Successors.
The obligations of the Company under the Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term Company, whenever used in the Plan, shall mean and
include any such organization after the succession. If the subject matter of
this Section 13 is covered by a change-in-control agreement or similar agreement
which is more favorable to the participant than this Section 13, such other
agreement shall govern to the extent applicable and to the extent inconsistent
herewith.
14. Definitions.
“EVA” means the economic value added to the Company during the Plan Year as
determined by the net operating profit in a particular Business Unit as
reflected on the Company’s books for internal reporting purposes, reduced by the
cost of capital.
“Business Unit” means any of the Company’s profit centers or any combination of
two or more of the profit centers, which comprise Genesco Inc.
The “Chief Executive Officer” means the president and chief executive officer of
the Company.
The “Company” means Genesco Inc. and any wholly owned subsidiary of Genesco Inc.
The “Compensation Committee” means the compensation committee of the board of
directors of

 



--------------------------------------------------------------------------------



 



the Company.
The “Plan” means this EVA Incentive Compensation Plan for the Plan Year.
“Plan Year” means the fiscal year of the Company.
The “Vice President Human Resources & Administration” means the vice president
Human Resources & Administration of Genesco Inc.
The “Management Committee” means executives of the Company with a direct
reporting relationship to the Chief Executive Officer.

 